Title: Charles-Julien de Longchamp(s) [de la Blutière ?] to the American Commissioners, [March? 1778]: résumé
From: Longchamps de la Blutière, Charles-Julien de
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


<[Versailles, March ?, 1778,] in French: In 1774 I was a second lieutenant in Guadeloupe, with no prospect of quick advancement. An Englishman persuaded me and my family that I should go to America, and provided letters of introduction; I went gladly because I had long wanted to learn English and to advance in my profession. On arrival I was well received by Dr. Warren, stayed with him and his family in Salem and was introduced to Gen. Putnam and Mr. Ward, under whose protection Dr. Warren left me when he moved to the country near Cambridge. Billets were so scarce that churches were being used, and Putnam and I shared a bed. After a few days we moved to Prospect Hill for three months, but dined regularly in Cambridge. The British attacked, and during the engagement I became separated and blundered into their advance guard; I was captured, barbarously treated, and threatened with the noose. Months of imprisonment followed in Boston, until Howe succeeded Gage and sent me to England. There I was discharged, and with the help of the French Ambassador found my way home. The maréchal de Mouchy, Lafayette’s uncle, befriended me and gave me an introduction to the marquis in Philadelphia. In October, 1777, I set out for Bordeaux by way of London, but was captured at sea and imprisoned in England until the following February. I still want to get back to America as soon as possible, and ask the commissioners’ help with the Prince de Montbarey. Franklin endorsed the letter, “Memoire de Monsieur de Longchamp Officier ses Avantures.”>
